DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 25, 26, 28, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al (U.S. 8,752,338) in view of Steffen (U.S. 20130000243).
In re Claim 1, Schaefer teaches an anchor platform assembly with a one-piece anchor comprising an anchor baseplate (101) having a top surface and a bottom surface, an elongated post (113) secured to said anchor baseplate and projecting below said bottom surface thereof, and an at least partially internally-threaded cylindrical blind bore extending from said top surface into said post , and means (107) for fastening an object to said anchor baseplate via said blind bore to thereby permit the object to be anchored adjacent to said top surface of said anchor baseplate, said means for fastening comprising a mechanical fastener having an at least partially-threaded cylindrical shaft: and  Page -5-means (110,111) for fastening said anchor baseplate the support structure to thereby permit said bottom surface of said anchor baseplate to be anchored adjacent/close to the supporting structure.  Note that while 113 is described as a threaded hole, the cross sectional view shown in Figure shows the threads to be within a downward projecting structure that could be considered a post.
The limitations “for anchoring an object to a raised support structure”, “to permit an object to be disposed and lie adjacent thereto at least on a portion of said top surface thereof surrounding said bore” and “to allow it to be disposed and lie adjacent to the support structure at least on a portion of said bottom surface thereof surrounding said post” are functional limitations directed to the intended us of the product and are afforded only limited weight in a product claim.  Furthermore, the claim is directed to the anchor platform assembly.  The support structure and object have not been positively claimed in combination with that assembly.  Therefore, only those positively claimed limitations directed to the anchor platform assembly will be considered.
Schaefer does not teach that threaded hole (113) is a blind bore. Figure 8 fastener (107) does not even reach the end of the hole (113), so this threaded hole would be functionally equivalent with a blind threaded hole where both received the threaded fastener without that fastener emerging from the bottom extant of the hole.  The examiner notes that blind bores, bores holes that are closed at one end, are well known in the art and takes official notice of this. 
Steffen teaching a roof fastening device (200) with a blind bore (255a).  The bore created a snug fit for the fastener as well as prevents moisture infiltration.  (Figure 3)
Modifying hole (113) into a blind hole would be an obvious to one of ordinary skill in the art at the time of filing in order to protect the underlying roof from improper installation. An incorrect fastener or an incorrect installation could result in the wrong fastener breaking through the underlying roof at that location beneath the baseplate (113) where coverage of the roof by the base plate is limited. This hole would be a potential entry point for moisture.
In re Claims 2 -4, the modified Schaefer teaches anchor baseplate is rectangular (rectangular sections and a rectangular foot print), said blind bore (113 end is closed to make it blind) is generally centrally-disposed in said anchor baseplate and wherein said means for fastening said anchor baseplate to a support structure is a plurality of spaced-apart, ancillary through holes (110) spaced from said blind bore and disposed generally adjacent to the periphery of said anchor baseplate. The modified Schaefer teaches said means for fastening said anchor baseplate to a support structure comprise a plurality of mechanical fastening members/screws (111), each receivable through one of said ancillary holes for fastening said anchor baseplate to the support structure and a mechanical fastener/threaded post-bolt (107) threadably receivable in said centrally disposed internally threaded blind bore.  While the bore I not specifically disclosed as being cylindrical, this would be obvious as cylindrical threaded bores are common and well known in the art.  The faster (107) shown in Figure 8 is shown to have a threaded post that is topped off by an enlarged head.  However, should the applicant dispute this, the examiner notes that this fastener configuration is well known in the art and it would be obvious to use it.
In re Claims 5, the Figure 8 or the modified Schaefer teaches an elongated protrusion/post depending from said bottom surface of said base plate thereof in which said bore (113) is located. As was previously stated, closing the bottom of this post in to make a blind bore would be obvious. The modified post has an open top end secured to said bottom surface of said anchor baseplate and a closed bottom end
In re Claim 6, the modified Schaefer has been previously discussed. Should the post described above, conform with the cylindrical shape of the hole and fastener 
In re Claim 9, the modified Schaefer has been previously discussed but does not specifically teach that the post has a smooth outer surface.  The examiner notes however, that texture is very subjective.  The outer surface of the post with bore (113) does not appear to have gouges or threads on its exterior and could be considered smooth compared to the threaded posts of fasteners.  Furthermore, having smooth or relatively smooth surfaces would be obvious in order to prevent cuts and abrasions when be handled.
In re Claim 25 and 30, the modified Schaefer has been previously discussed.  Figures 2 and 8 show that top and bottom of the base plate (101) have extensive flat planar surfaces that are parallel to one another.  Again, neither the object nor the support structure have been positively claimed and are therefore afforded little weight.  However the flat surfaces of the top and bottom are capable of being in flush contact with an object or a support structure with the exception of the bottom portion with the post.
In re Claim 26, the modified Schaefer has been previously discussed.  Schaefer also teaches that the components, which would include the baseplate with the posts as well as fasteners such as screws and bolts, are made from metal.  Should the applicant 
In re Claim 28, the modified Schaefer has been previously discussed.  Figure 8 of Schaefer shows that the baseplate (101) is attached to the post with the bore (113).  In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e the base plate with the post, does not depend on its method of production, i.e. welding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In re Claim 29, the modified Schaefer has been previously discussed.  Figures 2 and 8 of Schaefer show that the base plate, including its core, is solid, except for the holes (110) and the bore (113).
Response to Arguments
Applicant's arguments filed 9/02/2021 have been fully considered but they are not persuasive. The applicant file arguments an exhibits directed to Secondary considerations commercial success of the invention, the qualifications of the inventor, and the unresolved need for the inventions.  Such considerations do not overcome the prior art rejection.
The applicant has argues that it would not be obvious to modify Schaefer with a blind bore.  The examiner had previously taken official notice of the well-known 
The applicant also argued that Schaefer teach a multi-piece anchor assembly.  The examiner maintains that the base plate (101) with post (113) is a one-piece anchor as is required by the claim language.
The applicant argues that the baseplate does not lie closely adjacent to the support structure at least on the portions surrounding the post.  The examiner maintains that the plate is closely adjacent to the support structure.  Adjacent is a broad term that means close to or near.  The base plate (101) with post (113) is very close to the support structure.
The applicant argues that the neither the top surface of bottom surface of the plate is flat or lying in flush contact with the support surface.  The examiner reiterates that Figures 2 and 8 show that top and bottom of the base plate (101) have extensive flat planar surfaces that are parallel to one another.  Again, neither the object nor the support structure have been positively claimed and are therefore afforded little weight.  However the flat surfaces of the top and bottom are capable of being in flush contact.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633